DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because in the last line, the phrase “with a three-dimensional printer” appears to be misplaced and suggested that the thermoplastic resin is “with a three-dimensional printer”.  It is suggested that this phrase appear in line 1 after “A shaped objected shaped”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 13, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 1 and 5, last two lines of both, it is unclear whether the phrase “the resin composition serving as a shaping material for a three-dimensional printer” is functional language where the resin composition is capable of being shaped in a three-dimensional printer or if the phase indicates the location of the resin composition.  If the latter, it appears to be redundant to the intended use recited in the preamble.
With respect to claims 2-4, 6-8, 13, and 14, they are rejected for failing to cure the deficiency of the claim from which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano (JP 59-226082, machine translation).
With respect to claim 5, 7, and 8, Amano discloses an adhesive thermoplastic resin composition comprising a thermoplastic resin and 3-30 wt % potassium titanate fiber having length of 10-20 μm and aspect ratio of 20-100 (abstract).  Amano discloses that a powdery adhesive is formed from the thermoplastic powder and potassium titanate fiber (page 3, lines 5-8).
Amano does not disclose that the powdery adhesion is used for a three-dimensional printer, however, this limitation is merely intended use.  It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for a powder bed fusion-based three-dimensional printer, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.  Amano discloses that its thermoplastic resin is mainly composed of polyether sulfone (page 2, line 3), which is also disclosed in applicant’s own specification (page 16, line 8), and is therefore capable of being used in a three-dimensional printer.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
With respect to claim 6, potassium titanate inherently has Mohs hardness within claimed range because is the same as that claimed in claim 11.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Amano (JP 59-226082, machine translation).
With respect to claims 9 and 11-14, Amano discloses an adhesive thermoplastic resin composition comprising a thermoplastic resin and 3-30 wt % potassium titanate fiber having length of 10-20 μm and aspect ratio of 20-100 (abstract).  Amano discloses that the adhesive composition is shaped into an article with a hot roll or extruder (page 3, lines 8-9 from the top) such as formed into a test piece having specific dimensions (page 3, lines 107-109 as marked).
It is noted that these limit the shaped object by a method 3D printing, however, these claims are product-by-process claims.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, while Amano does not disclose a step of three-dimensional printer molding, the shaped article of Amano reads on the claimed shaped object.
Alternatively, in the event any differences can be shown for the product of the product-by-process claims of the instant claims, as opposed to the product taught by Amano, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results.
With respect to claim 10, potassium titanate inherently has Mohs hardness within claimed range because is the same as that claimed in claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanematsu (JP 2015/150781, machine translation) in of Kitsukawa (JP 2000-256505, machine translation).
With respect to claims 1, 3, 4, and 13, Kanematsu discloses a method for producing three-dimensionally shaped object, wherein a polymer strand (i.e., filament) is subjected to fused deposition method and a powder sintering method (abstract).  The polymer strand comprises thermoplastic polymer and also includes inorganic fillers such as wollastonite having aspect ratio of at least 5 in an amount of particularly preferably 1-30 parts by weight per 100 parts by weight of the polymer material (paragraph 0143).
Kanematsu discloses that the inorganic filler is one that is used for reinforcing ordinary thermoplastic resins (paragraph 0141), however, it fails to specify the length of the inorganic fibers.
Kitsukawa discloses a thermoplastic composition comprising wollastonite (abstract) and teaches that a wollastonite fiber with average fiber length of 20-50 μm and aspect ratio of 4-50 provides for reinforcing properties (paragraph 0007).
Given that Kanematsu discloses adding a wollastonite reinforcing inorganic filler to its strand for 3D printing and further given that reinforcing wollastonite has claimed length and aspect ratio as taught by Kitsukawa, it would have been obvious to one of ordinary skill in the art to utilize a reinforcing wollastonite having claimed length and aspect ratio in the polymer strand of Kanematsu.
	With respect to claim 2, wollastonite inherently has claimed Mohs hardness.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 7, and 8 of copending Application No. 16/644,124 (published as US 2020/0270423). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
With respect to claims 1 and 13, claim 8 of US appl ‘124 claims a method that forms a shaped article from a filament having a resin composition by a fused deposition modeling-based three-dimensional printer, wherein the resin composition contains inorganic fibers having an average fiber length of 1-300 μm and an average aspect ratio of 3-200 and a thermoplastic resin by a fused deposition modeling-based three-dimensional printer.  While claim 8 of US appl ‘124 is drawn to a method, the method includes and reads on the presently claimed filament and shaped object.
With respect to claim 9, claim 1 of US appl ‘124 claims a shaped article comprising inorganic filler having an average fiber length of 1-300 μ and an aspect ratio of 3-200 and a thermoplastic resin, wherein the shaped article is a three-dimensional printed shaped article.  While US appl ‘124 also limits the average orientation angle of the inorganic fibers, such as within the scope of the instant claims.
With respect to claim 10, claim 2 of US appl ‘124 claims that the inorganic fibers having a Mohs hardness of 5 or less.
With respect to claim 11, claim 3 of US appl ‘124 claims that the inorganic fiber is selected from potassium titanate and wollastonite.
With respect to claim 12, claim 4 of US appl ‘124 claims that the inorganic fiber is present in an amount of 1-40 mass % based on the resin composition.
With respect to claim 14, this is a product-by-process claim.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, the shaped article of claim 1 in US appl ‘1234 reads on the claimed shaped article.
Alternatively, in the event any differences can be shown for the product of the product-by-process claim, as opposed to the product claimed by US appl ‘124, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn